June 10. 1975


The Honorable   Clarence        L.     Darter            Opinion   No.   H- 624
County Attorney
Cbildress  County                                        Re: Authority      of commissioners
Gildress,   Texas 79201                                  court to purchase      supplies  from
                                                         a cooperative     in which one com-
Dear   Mr.    Darter:                                    missioner     is a member.

     You ask if it would be legal for a commissioners       court to purchase    supplies
for county road machinery     from a farmers’   cooperative     in which one of the
commissioners     owns a small share.    You explain the functions      of the coopera-
ti-.W:

              [The cooperative]     was created    in 1970 and members
         could purchase      a share in the Cooperative       for $200.00
         each.    A member      could only purchase     one share.       The
         Cooperative     sold its merchandise,      consisting     of diesel,
         gas, oil, chemicals,       and other items to not only the
         members      but also to the public at retail.        At the end
         of the year,    the members     of the Cooperative       received
         a refund or dividend      on the amount that they had pur-
         chased for themselves,        20% in cash and 80% to go back
         into the business     as their equity in the business and is
         used to expand their business       and service     to the public
         and to members.        They do not receive     any dividend or
         refund on the purchases       made by the general       public or
         non-members.         The member’s     refund or dividend
         depends upon the amount that was sold overall,              after
         all expenses    were taken care of from the profit of the
         business    as a whole.

    Article    2340,    V. T. C. S.,    provides:

              Before entering upon the duties of their office,  the
         county judge and each commissioner      shall take the official
         oath, and shall also take a written  oath that he will not be




                                           p. 2765
The Honorable       Clarence    L.   Darter,    page   2 (H-624)




         directly    or indirectly    interested     in any contract with,
         or claim against,        the county in which he resides,
         extent    such warrants      as may issue to him as fees of
         office.    Each commissioner           shall execute a bond to
         be approved      by the county judge in the sum of three
         thousand dollars,        payable to the county treasurer,
         conditioned     for the faithful. performance       of the duties of
         his office,    that he will pay over to his county all moneys
         illegally   paid to him out of county funds, as voluntary
         payments      or otherwise,      and that he wili not vote or
         give his consent       to pay out county funds except for
         lawful purposes.         (Emphasis     added)

     The design    of article  2340 is to eliminate      any conflicts    of interest  between
the county and those who manage its fiscal affairs.            See Attorney       General
Opinion M-1140 (1972); Bexar County v. Wentworth,                      S. W. 2d 126 (Tex. Civ.
APP.   --San  Ant.onio   1964, writ ref’
                                       d.,   n. r. e. ).

      In our opinion, based on the facts outlined above,    a commissioner   who owns
a share of the cooperative     is indirectly interested, within the meaning   of
article   2340. in any contracts   made by the commissioners     court with the coopera-
tive.

       While the interest      involved    here appears     so negligible    as to be insignificant,
 the controlling      statute is cast in absolute       terms and the public policy of the
 matter    is clear:     members      of a commissiongs       court must avoid all situations
 which result in their personal            pecuniary    gain at the expense of the county.
 See Attorney      General. Opinion H-329 (1974).           Compare     Attorney     General   Opinions
.H-354 (1974) and M-1236           (1972).    Contracts    by the county which have such a
 result are contrary        to public policy and are void.         Bexar County v. Wentworth,
 w;        Starr County v. Guerra,           297 S.W.2d 379 (Tex. Civ. App. --San Antonio
 1956,   no writ):   Cornutt v. Clay County,          75 S.W.2d 299 (Tex. Civ.App.         --Eastland
 1934. no writ); Meyers          v. Walker,     276 S.W. 305 (Tex. Civ. App. --Eastland
 1925, no writ):      Knippa v. Stewart Iron Works,           66 S.W. 322 (Tex. Civ.App.        --1902,
 no writ);    Rigby v. State,       10 S. W. 7bO(Tex.Civ.     App. --1889.      no writ).    See also
 Attorney     Geheral    Opinion M-340 (1969); City of Edinburg             V. Ellis,   59 S.W.2d
99 (Tex. Comm.         1933, approved~) ; Delta Electric        Construction     Co. V. City of
 San Antonio,      437 S.W.2d 602 (Tex. Civ. App. --San Antonio              1969, writ ref’d.,
 n. r. e. 1.




                                          p. 2766
The Honorable    Clarence     I,.    Darter,       page   3   (H-624)




                                    SUMMARY

             A commissioners     court may not legally  purchase
         supplies  from a farmers’    cooperative in which a com-
         missioner    owns one or more shares.,

                                                   Very   truly    yours,




                                                   Attorney     General     of Texas

APPROVED:




DAVIDm      KENDALL,        First     As’sistant




C. ROBERTHFATH,        Chairman
Opinion Committee




                                          p.   2767